DETAILED ACTION
Applicant’s elected without traverse graphene oxide and boron nitride with a polymer functionalizer which reads on claims 1-16 & 18.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of graphene oxide and boron nitride with a polymer functionalizer which reads on claims 1-16 & 18 in the reply filed on 3/26/21 is acknowledged.
Claims 17, 19, & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation "graphene oxide" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Based on the disclosure, it appears that the graphene oxide refers to the graphene of line 2.
Claim 1: Claim 1 recites the limitation “preparing graphene” and “suspending graphene-oxide” in lines 2-4 which causes ambiguity because it is unclear if the graphene that is prepared in line 2 should be graphene oxide, if there is an additional step that turns the graphene into graphene oxide, or if the graphene in line 2 and graphene oxide in line 4 are two entirely different sources.
For the purpose of examination, if any one of the above is taught by the prior art the limitation will be considered to be met.
Claims 2-8: Claims 2-8 depend from claim 1 and do not remedy the issues in claim 1 and thus are rejected as being indefinite.
Claims 1 & 9: The term "low" in claims 1 & 9 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination if the prior art teaches the same materials it will be considered a low friction coating.
Claims 2-8, 10-16 & 18: Claims 2-8, 10-16 & 18 are rejected because they depend from a rejected claim and do not remedy the issue of the parent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vasileiou et al. (US PG Pub 2018/0251641; hereafter ‘641) in view of Vlachos et al. (US PG Pub 2012/0204429; hereafter ‘429) and Khokhlov et al. (US PG Pub 2010/0173134; hereafter ‘134).
Claim 1: ‘641 is directed towards a coating and a method of forming said coating (abstract), in which the coating reduces friction (¶s 2, 3, & 32 and Figs. 1-2) and is wear-resistant (given that the coating is applied it is inherent that it produces a wear-resistant coating by fact that it protects the surface), the method comprising:
preparing an organic material/nanomaterial mixture in which the nano-material/aqueous mixture is added to the organic material dispersion by sonication (¶ 26) to produce a homogeneous mixture (¶ 30), wherein the nanomaterial can comprise a mixture of graphene oxide and boron nitride (¶ 24) and the organic material can be PTFE (¶ 25) in which both mixtures are dispersed with water (¶s 24 & 25);
disposing the homogeneous mixture on a substrate via a process of air-spray coating (¶ 29); and
forming film on the substrate (see for example ¶s 36 & 38).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of graphene oxide with boron nitride, PTFE and water because the species is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding 
‘641 does not teach that at least 500 mg/L of graphene oxide and at least 500 mg/L of boron nitride are used.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
‘641 does not teach the specifics of the air-spray process including the substrate temperature, that the film is a wet applied film and that the solvent is removed by evaporation.
However, ‘641 is directed towards air-spraying a coating on razor blades (abstract & ¶ 29).
‘429 is also directed towards air-spraying lubricating coatings on razor blades (title & abstract) and teaches spraying the coating on a razor blade at a predetermined temperature such that a mist of the coating forms on the blade and the solvent evaporates off after contact (i.e. spraying the coating on a substrate by air-spray wherein the substrate is a at a predetermined temperature, forming a wet film on the substrate, and evaporating the solvent to form a dry coating layer; see abstract), wherein the temperature is between 140-180ºC (¶ 79).

‘641 does not teach that the graphene oxide is produced by chemical exfoliation of polycrystalline graphite or highly-oriented pyrolytic graphite.
However, ‘134, discloses it is known in the art that graphene oxide can be produced by chemical exfoliation of polycrystalline graphite (¶ 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to preparing the graphene oxide of ‘641 by chemical exfoliation of polycrystalline graphite because it is an art recognized method of producing graphene oxide and thus would have predictably been suitable for producing the graphene oxide of ‘641.
‘641 does not teach an order of mixing the graphene oxide, boron nitride, and water to form a homogeneous mixture.
However, selection of any order of mixing ingredients is prima facie obvious. MPEP §2144.04(IV)(C).
Claim 2: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Claim 3: The solvent is water as discussed above.
Claim 4: As discussed above, ‘641 teaches using water as the solvent and thus the solvent is oil-free.
Claim 6: The combination does not teach using a temperature of 275ºC.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 7 & 8: As discussed above, PTFE is added prior to sonicating the mixture.
Additionally, selection of any order of mixing ingredients is prima facie obvious. MPEP §2144.04(IV)(C).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘641, ‘429, & ‘134 as applied to claim 1 above, and further in view of Parayil et al. (US Patent 6,273,973; hereafter ‘973).
Claim 5: As discussed above, the substrate is a razor blade.
‘641 does not teach that the razor blade is made of boron steel.
I.e. ‘973 teaches that boron steel is a suitable material for razor blades.
It would have been obvious to one of ordinary skill in the art at the time of filing to use boron steel as the material for razor blades of ‘641 because boron steel is recognized in the art as a suitable material for razor blades and thus would have predictably been suitable for the razor blade of ‘641.
Claims 9 & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘641 in view of ‘429.
Claims 9 & 12: ‘641 is directed towards a coating and a method of forming said coating (abstract), in which the coating reduces friction (¶s 2, 3, & 32 and Figs. 1-2) and is wear-resistant (given that the coating is applied it is inherent that it produces a wear-resistant coating by fact that it protects the surface), the method comprising:
preparing an organic material/nanomaterial mixture in which the nano-material/aqueous mixture is added to the organic material dispersion by sonication (¶ 26) to produce a homogeneous mixture (¶ 30), wherein the nanomaterial can comprise a mixture of graphene oxide and boron nitride (a solid lubricant mixture, ¶ 24) and the organic material can be PTFE (a polymer, ¶ 25) in which both mixtures are dispersed with water (¶s 24 & 25);
disposing the homogeneous mixture on a substrate via a process of air-spray coating (¶ 29); and
forming film on the substrate (see for example ¶s 36 & 38).

 ‘641 does not teach the specifics of the air-spray process including that the film is a wet applied film and that the solvent is removed by evaporation.
However, ‘641 is directed towards air-spraying a coating on razor blades (abstract & ¶ 29).
‘429 is also directed towards air-spraying lubricating coatings on razor blades (title & abstract) and teaches spraying the coating on a razor blade at a predetermined temperature such that a mist of the coating forms on the blade and the solvent evaporates off after contact (i.e. spraying the coating on a substrate by air-spray wherein the substrate is a at a predetermined temperature, forming a wet film on the substrate, and evaporating the solvent to form a dry coating layer; see abstract), wherein the temperature is between 140-180ºC (¶ 79).
It would have been obvious to one of ordinary skill in the art at the time of filing to performing the air spraying process of ‘641 by the specific process of ‘429 such that the razor blades are heated to a temperature of 140-180ºC while air-spraying the coating such that a wet film is formed on the substrate and then the solvent evaporates off to 
‘641 does not teach that the graphene oxide is produced by chemical exfoliation of polycrystalline graphite or highly-oriented pyrolytic graphite.
Claim 13: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 14: The solvent is water as discussed above.
Claim 15: ‘641 does not teach the specifics of the air-spray process including the substrate temperature, that the film is a wet applied film and that the solvent is removed by evaporation.
However, ‘641 is directed towards air-spraying a coating on razor blades (abstract & ¶ 29).
‘429 is also directed towards air-spraying lubricating coatings on razor blades (title & abstract) and teaches spraying the coating on a razor blade at a predetermined temperature such that a mist of the coating forms on the blade and the solvent evaporates off after contact (i.e. spraying the coating on a substrate by air-spray wherein the substrate is a at a predetermined temperature, forming a wet film on the 
It would have been obvious to one of ordinary skill in the art at the time of filing to performing the air spraying process of ‘641 by the specific process of ‘429 such that the razor blades are heated to a temperature of 140-180ºC while air-spraying the coating such that a wet film is formed on the substrate and then the solvent evaporates off to form a dry film because the process of ‘429 is an art recognized technique of applying coatings to razor blades and thus would have predictably been suitable for applying the coating of ‘641 to the razor blade of ‘641.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘641 & ‘429 as applied to claim 9 above, and further in view of ‘973.
Claim 16: As discussed above, the substrate is a razor blade.
‘641 does not teach that the razor blade is made of boron steel.
However, ‘973, which is directed towards steel (title) such as for use in razor blades (col. 1, lines 10-20) can comprise boron (abstract). I.e. ‘973 teaches that boron steel is a suitable material for razor blades.
It would have been obvious to one of ordinary skill in the art at the time of filing to use boron steel as the material for razor blades of ‘641 because boron steel is recognized in the art as a suitable material for razor blades and thus would have predictably been suitable for the razor blade of ‘641.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘641 & ‘429 as applied to claim 9 above, and further in view of Sanderson (US Patent 3,774,703; hereafter ‘703).
Claim 18: ‘641 does not teach that the substrate is aluminum.
However, as discussed above, the substrate of ‘641 is a razor blade.
‘703 is also directed towards razor blades (title) and discloses that razor blades can comprise metal coatings such as an aluminum coating (see claim 21).
It would have been obvious to one of ordinary skill in the art at the time of filing to use an aluminum coated razor blade as taught by ‘703 as the particular razor blade during the process of ‘641 because the razor blade of ‘703 is an art recognized structure and thus would have predictably been suitable as the razor blade in the process of ‘641.
I.e. the combination teaches a razor blade with a layer of aluminum in which the layer of aluminum reads on the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712